Citation Nr: 1103308	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and 
from October 1980 to December 1992.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) has previously been denied 
on the basis of lack of a verified in-service stressor.  During 
the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The medical evidence of record shows that the Veteran has a 
current diagnosis of PTSD.  Accordingly, as a result of the new 
regulatory amendment, service connection for PTSD is warranted if 
the Veteran has a PTSD stressor which has been medically related 
to his diagnosis and which is related to the Veteran's fear of 
hostile military or terrorist activity, in the absence of clear 
and convincing evidence to the contrary.  The evidence of record 
is insufficient to allow the Board to determine whether these 
criteria have been met.

While there are numerous psychiatric reports of record, the 
medical evidence as a whole does not clearly indicate which 
stressors are related to the Veteran's PTSD and whether those 
stressors are related to the Veteran's fear of hostile military 
or terrorist activity.  Despite numerous psychiatric reports 
which give diagnoses of PTSD, none of them include a clear 
statement of the stressor(s) to which the PTSD diagnosis was 
related.  The reports have simply stated that the Veteran 
experienced his psychiatric symptoms since his service in the 
Persian Gulf in 1991, or that he was a combat veteran.  A 
December 2004 VA outpatient medical report stated that the 
veteran thought about seeing skulls during his service, but that 
report did not provide a diagnosis of PTSD.  While the Veteran 
has provided a great deal of information about his specific 
stressors, none of the medical evidence of record has referenced 
those stressors with sufficient specificity to meet VA criteria 
for entitlement to service connection for PTSD.  Accordingly, the 
medical evidence of record is insufficient to determine whether 
the Veteran's currently diagnosed PTSD is related to an 
in-service stressor and, if so, whether that stressor is related 
to the Veteran's fear of hostile military or terrorist activity.  
As such, a psychiatric examination is required to clarify the 
Veteran's PTSD diagnosis.  38 C.F.R. §§ 3.159, 3.326 (2010); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.	The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the existence and etiology of 
PTSD and whether any PTSD that does exist 
is related to in-service stressor(s).  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All tests or studies 
necessary to make this determination must 
be conducted.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether a diagnosis of 
PTSD is deemed appropriate.  If so, the 
examiner must explain how the diagnostic 
criteria of the Diagnostic and Statistical 
Manual for Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the 
stressors.  If PTSD is found to be related 
to an in-service stressor, the examiner 
must specifically state whether that 
stressor was related to the Veteran's fear 
of hostile military or terrorist activity.  
If a diagnosis of PTSD is not deemed 
appropriate, the examiner must 
specifically explain this position in 
light of the other findings of PTSD.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim, 
taking into consideration the regulatory 
changes to 38 C.F.R. § 3.304(f)(3), 
effective July 13, 2010.  Thereafter, if 
the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).


